Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 1 of 6 PageID #: 1



 Rayminh L. Ngo, Esq.,
 HIGBEE & ASSOCIATES (Of Counsel)
 1504 Brookhollow Dr., Ste 112
 Santa Ana, CA 92705-5418
 (714) 617-8336
 (714) 597-6729 facsimile
 rngo@higbeeassociates.com
 Counsel for Plaintiff
 MICHAEL JARECKI



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK

 MICHAEL JARECKI,                             Case No. 19-5462
                          Plaintiff,
                                              COMPLAINT FOR COPYRIGHT
 v.                                           INFRINGEMENT
                                              DEMAND FOR JURY TRIAL
 ESSENCE COMMUNICATIONS
 INC.; and DOES 1-10, inclusive
                          Defendant.




       Plaintiff, Michael Jarecki alleges as follows:
                                       PARTIES
       1.     Plaintiff Michael Jarecki (“Jarecki” or “Plaintiff”) resides in the
 State of Illinois and is a professional photographer by trade.
       2.     On information and belief, Essence Communications is a New
 York corporation located in New York, New York.
       3.     Plaintiff is unaware of the true names and capacities of the
 Defendants sued herein as DOES 1 through 10, inclusive, and for that reason,
 sues such Defendants under such fictitious names. Plaintiff is informed and



                                          1
Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 2 of 6 PageID #: 2




 believes and on that basis alleges that such fictitiously named Defendants are
 responsible in some manner for the occurrences herein alleged, and that
 Plaintiff’s damages as herein alleged were proximately caused by the conduct
 of said Defendants. Plaintiff will seek to amend the complaint when the names
 and capacities of such fictitiously named Defendants are ascertained. As
 alleged herein, “Defendants” shall mean all named Defendants and all
 fictitiously named Defendants.
                         JURISDICTION AND VENUE
       4.     This is a civil action seeking damages and injunction relief for
 copyright infringement under the Copyright Act of the United States, 17
 U.S.C. § 101 et seq.
       5.     This Court has subject matter jurisdiction over Plaintiff’s claims
 for copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §
 1338(a).
       6.     This Court has personal jurisdiction over Defendants because
 Defendants conduct business and/or resides within this judicial district,
 Defendants’ acts of infringement complained of herein occurred in this judicial
 district, and Defendants caused injury to Plaintiff within this judicial district.
       7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c)
 and 1400(a) in that this is the judicial district in which a substantial part of the
 acts and omissions giving rise to the claims occurred. Alternatively, venue is
 also proper pursuant to 28 U.S.C. § 1400(b) because the Defendants resides
 and have a regular and established place of business in this judicial district.

                           FACTUAL BACKGROUND

       8.     Plaintiff Michael Jarecki is a fashion and beauty photographer
 represented by Line Management. His clients include: Nike, Hurley, Hue,

                                           2
Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 3 of 6 PageID #: 3




 CB2, Schawk Studios, Ford Models, Utopia NYC, MP Management, Distinct
 Artists. Mr. Jarecki works in Chicago and New York.
       9.     Defendant Essence Communications is the owner and operator of
 the website https://www.essence.com/, dedicated to serving as the “daily
 source for African American-related news, entertainment, and community, and
 reflects the intimate tone and approach of the esteemed ESSENCE brand. As
 part of its daily content offerings, ESSENCE.com delivers engaging blogs,
 robust photo galleries, original video programming, and substantial online
 community.” (the “Website”). See https://www.essence.com/about/. True and
 correct screenshots of the Website are attached hereto as Exhibit A.
       10.    Jarecki’s   Image     is     currently   on   Defendant   Essence
 Communications’ website.
       11.    Plaintiff is informed and believes Defendant posts content to its
 Website to attract user traffic and drive advertising revenue.
       12.    Jarecki is the sole author and exclusive rights holder to Image of
 musician Rhymefest and his father “fist-bumping.”
       13.    True and correct copies of the Image is attached hereto as Exhibit
 B.
       14.    Jarecki registered the Image with the United States Copyright
 Office. Image is registered under certificate VA 1-205-823.
       15.    On or about June 27, 2019, Jarecki discovered that Defendant had
 used the Image on its Website. True and correct screenshots of the Infringing
 Image are attached hereto as Exhibit C.
       16.    On information and belief, Defendant Essence Communications
 has the right and ability to supervise and control the content uploaded to the
 Website, including photographs.
       17.    Jarecki had never issued a license or otherwise granted permission

                                           3
Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 4 of 6 PageID #: 4




 for Defendants to use the Image on their Website.
                          FIRST COUNTERCLAIM
                        COPYRIGHT INFRINGEMENT
                            17 U.S.C. § 101 et seq.
       18.     Plaintiff incorporates by reference all of the above paragraphs of
 this Complaint as though fully stated herein.
       19.     Plaintiff did not consent to, authorize, permit, or allow in any
 manner the said use of Plaintiff’s unique and original Photographs.
       20.     Plaintiff is informed and believes and thereon alleges that the
 Defendants willfully infringed upon Plaintiff’s copyrighted Photographs in
 violation of Title 17 of the U.S. Code, in that they used, published,
 communicated, posted, publicized, and otherwise held out to the public for
 commercial benefit, the original and unique Photographs of the Plaintiff
 without Plaintiff’s consent or authority, by using them in the Infringing
 Articles on the Website.
       21.     As a result of Defendants’ violations of Title 17 of the U.S. Code,
 Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
 statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. §
 504(c).
       22.     As a result of the Defendants’ violations of Title 17 of the U.S.
 Code, the court in its discretion may allow the recovery of full costs as well as
 reasonable attorney’s fees and costs pursuant to 17 U.S.C § 505 from
 Defendants.
       23.     Plaintiff is also entitled to injunctive relief to prevent or restrain
 infringement of his copyright pursuant to 17 U.S.C. § 502.
                             PRAYER FOR RELIEF

 WHEREFORE, Michael Jarecki requests judgment against Defendant as


                                           4
Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 5 of 6 PageID #: 5




 follows:
 •     For a finding that Defendants infringed Plaintiff’s copyright interest in
       the Photographs by copying and displaying without a license or consent;
 •     For an award of actual damages and disgorgement of all of Defendants’
       profits attributable to the infringements as provided by 17 U.S.C. § 504
       in an amount to be proven or, in the alternative, at Plaintiff’s election, an
       award for statutory damages against each Defendant in an amount up to
       $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
       whichever is larger;
 •     For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendants from
       any infringing use of any of Plaintiff’s works;
 •     For costs of litigation and reasonable attorney’s fees against Defendant
       pursuant to 17 U.S.C. § 505;
 •     For pre judgment interest as permitted by law; and
 •     For any other relief the Court deems just and proper.


 Dated: September 23, 2019                    Respectfully submitted,
                                              /s/Rayminh L. Ngo, Esq.,
                                              Rayminh L. Ngo
                                              HIGBEE & ASSOCIATES
                                              (Of Counsel)
                                              1504 Brookhollow Dr., Ste 112
                                              Santa Ana, CA 92705-5418
                                              (714) 617-8336
                                              (714) 597-6729 facsimile
                                              rngo@higbeeassociates.com
                                              Counsel for Plaintiff




                                          5
Case 1:19-cv-05462-KAM-ST Document 1 Filed 09/25/19 Page 6 of 6 PageID #: 6




                        DEMAND FOR JURY TRIAL
       Plaintiff Michael Jarecki hereby demands a trial by jury in the above
 matter.


 Dated: September 23, 2019                   Respectfully submitted,

                                             /s/Rayminh L. Ngo, Esq.,
                                             Rayminh L. Ngo
                                             HIGBEE & ASSOCIATES
                                             (Of Counsel)
                                             1504 Brookhollow Dr., Ste 112
                                             Santa Ana, CA 92705-5418
                                             (714) 617-8336
                                             (714) 597-6729 facsimile
                                             rngo@higbeeassociates.com
                                             Counsel for Plaintiff




                                         6
